DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for entry into AFCP 2.0 is acknowledged.
	Claims 1-20 are pending in this application.
	Claims 1 and 14 are currently amended.
	No new IDS was submitted by the Applicant.
	
	Allowable Subject Matter
Claims 1, 3-5,7-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in phone contact with Justin King (Reg. no. 50,464) on 6/10/2022.
  
The application has been amended as follows:
IN THE CLAIMS

(Currently Amended) A method for preventing image modification, comprising:
processing a compressed image of at least one frame to obtain at least one set of first feature data and second feature data from at least two sub image blocks;
encrypting the at least one set of the first feature data and the second feature data to generate at least two corresponding sub checksums, and combining the at least two corresponding sub checksums to generate a checksum;
generating supplemental enhancement information, the supplemental enhancement information at least comprising a time parameter and the checksum; and
storing or transmitting 
wherein is divided by using a randomly generated offset to obtain the at least two sub image blocks having different sizes; and
wherein, the time parameter is a counter value of a counter in an image capturing device, and the counter value continuously increases.

(Cancelled) 

(Currently Amended) The method for preventing image modification according to claim [[2]] 1, wherein, the at least two sub image blocks comprise a first sub image block and a second sub image block, and the size of the first sub image block is greater than the size of the second sub image block by a predetermined number of the randomly generated offset.

(Previously Presented) The method for preventing image modification according to claim 3, wherein the supplemental enhancement information further comprises the randomly generated off set.

(Original) The method for preventing image modification according to claim 3, wherein the at least two sub image blocks are from the compressed image of the same frame, or the at least two sub image blocks are from the compressed image of at least two frames.

(Cancelled)

(Currently Amended) The method for preventing image modification according to claim 1, before the step of extracting the feature data from each of the at least two sub image blocks, the method further comprises:
selecting the at least two sub image blocks from the compressed images of at least two frames.

(Original) The method for preventing image modification according to claim 1, wherein the step of generating the supplemental enhancement information comprises:
encrypting the time parameter and the checksum to generate ciphertext; and 
generating the supplemental enhancement information, the supplemental enhancement information comprising the ciphertext.

(Original) The method for preventing image modification according to claim 1, wherein the supplemental enhancement information further comprises size information of the compressed image of the at least one frame and an identity of the image capturing device.

(Previously Presented) The method for preventing image modification according to claim 1, before the step of processing the compressed image of the at least one frame, the method further comprising:
adding a watermark in an image of the at least one frame; and
compressing the image of the at least one frame added with the watermark to obtain the compressed image of the at least one frame;
wherein, the watermark comprises an identity of the image capturing device and the time parameter.

 (Original) The method for preventing image modification according to claim 10, wherein the time parameter comprises high-bit data and low-bit data, the high-bit data and the low-bit data have a same timestamp, and the low-bit data continuously increases. 

(Original) The method for preventing image modification according to claim 1, wherein the supplemental enhancement information further comprises version information and a customer identity.

(Previously Presented) The method for preventing image modification according to claim 1, before the step of processing the compressed image of the at least one frame, the method further comprising:
determining whether a size of the compressed image of the at least one frame is greater than a first threshold or determining whether the size of the compressed image of the at least one frame is not greater than a second threshold;
omitting the step of processing the compressed image of the at least one frame if a determination result indicates that the size of the compressed image of the at least one frame is greater than the first threshold or indicates that the size of the compressed image of the at least one frame is not greater than the second threshold.

(Currently Amended) An image capturing device, comprising:
a processor and a counter, the counter connected to the processor;
a random number generator, connected to the processor, for randomly generating an offset for the processor to process a [[the]] compressed image of [[the]] at least one frame by using the randomly generated offset;
wherein, the processor obtains at least one set of first feature data and second feature data from the at least two sub image blocks, encrypts the at least one set of the first feature data and the second feature data to generate at least two corresponding sub checksums, and combining the at least two corresponding sub checksums stores or transmits 
wherein the time parameter is a counter value of the counter, and the counter value continuously increases.

(Original) The image capturing device according to claim 14, further comprising:
a watermark device, connected to the processor, adding a watermark in an image of the at least one frame, the watermark comprising an identity code of the image capturing device and the counter value of the counter.

(Previously Presented) The image capturing device according to claim 14, wherein the at least two sub image blocks comprise a first sub image block and a second sub image block, and the size of the first sub image block is greater than the size of the second sub image block by a predetermined number of the randomly generated offset.

(Original) The image capturing device according to claim 14, further comprising:
an encoder, connected to the processor, compressing and encoding an [[the]] image to generate the compressed image.

(Currently Amended) An image verification method, comprising:
obtaining a compressed image of a plurality of frames and corresponding supplemental enhancement information;
randomly generating an offset;
dividing the compressed image of [[the]] at least one frame using the randomly generated offset to obtain at least two sub image blocks of different sizes;
detecting whether the supplemental enhancement information satisfies a predetermined condition;
determining that the compressed image corresponding to the supplemental enhancement information is authentic if the supplemental enhancement information satisfies the predetermined condition;
wherein, the supplemental enhancement information comprises a first checksum generated from encrypting a time parameter and the compressed image, the time parameter is a counter value of a counter of an image capturing device, and the counter value continuously increases; and
wherein the first checksum is generated by combining at least two corresponding sub checksums, the at least two corresponding sub checksums are generated by encrypting at least one set of first feature data and second feature data, and the at least one set of the first feature data and the second feature data is obtained from the at least two sub image blocks.

(Currently Amended) The image verification method according to claim 18, wherein the step of detecting whether the supplemental enhancement information satisfies the predetermined condition comprises:
obtaining a time parameter in the supplemental enhancement information of the compressed image of two consecutive frames comprising a previous frame and a next frame to obtain a first time and a second time, respectively;
calculating a difference between the first time and the second time to obtain a time difference;
determining whether the time difference is equal to a predetermined value;
calculating a second checksum corresponding to feature data of the compressed image if the time difference is equal to the predetermined value;
determining whether the second checksum calculated is equal to the first checksum in the supplemental enhancement information; and
determining whether the supplemental enhancement information satisfies the predetermined condition if a determination result is affirmative.

(Previously Presented) The image verification method according to claim 19, before the step of calculating the second checksum corresponding to the feature data of the compressed image, further comprising:
determining whether a size of the compressed image is greater than a first threshold or determining whether the size of the compressed image is not greater than a second threshold; and
omitting the step of calculating the second checksum corresponding to the feature data of the compressed image, and directly determining that the supplemental enhancement information satisfies the predetermined condition if a determination result indicates that the size of the compressed image is greater than the first threshold or indicates that the size of the compressed image data is not greater than the second threshold.

	Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 14 and 18,

Dorrell et al. (Pub. No.: US 2003/0123701 A1) teaches processing of compressed image data to generate checksum; generating supplemental enhancement information comprising a time parameter and the checksum; storing the supplemental enhancement information and the compressed image together, so as to use the supplemental enhancement information to verify authentication of the compressed image -e.g. see, [0055], [0060], [0061], [0062], [0065], [0090] of Dorrell.

However, the prior art of record does not teach or render obvious:
the limitations in independent claim 1 and specific to the other limitations combination with:

processing a compressed image of at least one frame to obtain at least one set of first feature data and second feature data from at least two sub image blocks;
encrypting the at least one set of the first feature data and the second feature data to generate at least two corresponding sub checksums, and combining the at least two corresponding sub checksums to generate a checksum;
wherein the compressed image of the at least one frame is divided by using a randomly generated offset to obtain the at least two sub image blocks having different sizes;

the limitations in independent claim 14 and specific to the other limitations combination with:

wherein, the processor divides a compressed image of at least one frame using the randomly generated offset to obtain at least two sub image blocks having different sizes, obtains at least one set of first feature data and second feature data from the at least two sub image blocks, encrypts the at least one set of the first feature data and the second feature data to generate at least two corresponding sub checksums, and combining the at least two corresponding sub checksums.

the limitations in independent claim 18 and specific to the other limitations combination with:

dividing the compressed image of the at least one frame using the randomly generated offset to obtain at least two sub image blocks of different sizes;
wherein the first checksum is generated by combining at least two corresponding sub checksums, the at least two corresponding sub checksums are generated by encrypting at least one set of first feature data and second feature data, and the at least one set of the first feature data and the second feature data is obtained from the at least two sub image blocks.

Dependent claims 3-5,7-13, 15-17, 19 and 20 are allowed as they depend from allowable independent claim 1 or 14 or 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495